TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00723-CR



                             Charles Anthony Malouff, Jr., Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-1-DC-13-904021, HONORABLE KAREN SAGE, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant’s brief on appeal was originally due on June 5, 2014. On counsel’s motions,

the deadline for filing was extended to September 29, 2014. Appellant’s counsel has now filed a

fourth motion requesting that the Court extend the time for filing appellant’s brief an additional

42 days. We grant the motion for extension of time and order appellant to file a brief no later than

November 10, 2014. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the

Texas Rules of Appellate Procedure.

                It is so ordered this 14th day of October, 2014.



Before Justices Puryear, Pemberton, and Field

Do Not Publish